UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1237


RANDY WILLIAMS; MARY WILLIAMS,

                Plaintiffs - Appellants,

          v.

APAC ATLANTIC, INC.; APAC, INC.; APAC CAROLINA INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cv-03432-JFA)


Submitted:   June 17, 2010                       Decided:   June 24, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randy Williams, Mary Williams, Appellants Pro Se.     Clayton
Monroe Custer, WOMBLE, CARLYLE, SANDRIDGE & RICE, Greenville,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Randy and Mary Williams appeal the district court’s

order    granting    summary      judgment      to    the    Defendants     on    the

Williams’s civil complaint.              We have reviewed the record and

find    no   reversible    error.       Accordingly,        we   deny    Plaintiffs’

motion for appointment of counsel and affirm for the reasons

stated by the district court.             Williams v. APAC Atlantic, Inc.,

No. 3:08-cv-03432-JFA (D.S.C. Feb. 11, 2010).                    We dispense with

oral    argument    because      the    facts   and    legal     contentions      are

adequately     presented    in    the    materials     before      the    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          2